Citation Nr: 0841367	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  08-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Tiger Team Special 
Processing Unit in Cleveland, Ohio, which denied entitlement 
to the benefits currently sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's hearing loss is more likely than not 
attributable to his military service. 

2.  The veteran's tinnitus is more likely than not 
attributable to his military service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
hearing loss was incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Resolving all reasonable doubt in favor of the veteran, 
tinnitus was incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2008).  As will be discussed below, 
the Board finds that service connection for hearing loss and 
tinnitus is warranted; therefore, a full discussion of 
whether VA met these duties is not needed as no prejudice can 
flow to the veteran from any error.  

The veteran seeks service connection for hearing loss and 
tinnitus, which he contends initially manifested in service.  
In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

The medical evidence of record reflects a current diagnosis 
of sensorineural hearing loss and tinnitus.  See Private 
evaluation, December 2007; see also VA audio exam, February 
2008.  Thus, the first requirement for service connection, 
that of a current disability, has been established.

The Board now turns to a discussion of whether the evidence 
shows that hearing loss and tinnitus occurred during military 
service.  The veteran presents a history of exposure to 
extreme noise levels from incoming artillery and mortar fire 
during combat in Korea while attached to a field artillery 
unit.  

When a veteran is found to have engaged in combat with the 
enemy during military service, his lay testimony of injuries 
sustained in service will be sufficient to establish an in-
service injury so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  The veteran's DD Form 214 
confirms that he served in Korea and that he served in a 
field artillery battalion.  However, in this case, service 
personnel records are unavailable to corroborate the 
veteran's history of having engaged in combat with the enemy 
at that time.  Nonetheless, based upon the detail and 
consistency of the history provided by the veteran and the 
compatible unit history provided by the Defense Personnel 
Records Information Retrieval System (DPRIS), the Board finds 
that it is more likely than not that this veteran did engage 
in combat with the enemy.  Thus, his lay testimony is 
sufficient to establish that hearing loss and tinnitus 
occurred during active military service.  

The Board acknowledges that the veteran's service treatment 
records reflect that the veteran's hearing was within normal 
limits upon separation from military service.  However, the 
testing mechanisms used at the time were spoken and/or 
whispered voice tests.  The February 2008 VA examiner 
specifically finds that these methods of subjective testing 
provide only gross indication of hearing sensitivity in the 
500-2000 Hz range.  Consequently, she opines that the service 
examination result is not reliable evidence of normal hearing 
upon discharge, particularly in the high frequencies where 
the veteran currently shows the most severe hearing loss.  
See VA examination, February 2008.  Thus, the evidence taken 
in its entirety shows that combat related acoustic trauma 
more likely than not resulted in an in-service incurrence of 
high frequency hearing loss and tinnitus.

The remaining question is whether there is evidence of a 
causal relationship between the veteran's in-service acoustic 
trauma and his currently diagnosed hearing loss and tinnitus.  
There are two medical opinions of record that address this 
question.  

In December 2007, the veteran was evaluated by a private 
physician who diagnosed tinnitus and sensorineural hearing 
loss.  At the time of this examination, the veteran reported 
onset of hearing loss and tinnitus contemporaneous with his 
military service.  Private evaluation report, December 2007.  
The examiner then opined that the veteran's hearing loss and 
tinnitus were "temporally related to his military noise 
exposure during the Korean War" and that the veteran's 
sensorineural hearing loss could be secondary to such noise 
exposure.  

In February 2008, the veteran was afforded a VA Compensation 
and Pension examination in conjunction with this claim.  The 
examiner diagnosed bilateral sensorineural hearing loss that 
ranged from mild loss at the lower frequencies to severe loss 
at the higher frequencies.  The examiner opined that the 
veteran's tinnitus is secondary to his high frequency hearing 
loss, but could not opine that the veteran's hearing loss was 
medically related to his military service without 
speculation, because it was impossible to determine the exact 
onset of the veteran's hearing loss.  

Nonetheless, the Board acknowledges that the veteran is 
competent to report that he sustained acoustic injury during 
service.  He is also competent to testify to experiencing 
symptoms of impaired hearing and ringing in the ears since 
that time.  Evidence in the form of lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994); 38 C.F.R. § 3.159(a)(2) (2008) (Competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person).



The symptoms reported by the veteran were later diagnosed as 
sensorineural hearing loss and tinnitus.  Based upon the 
above, and in light of the absence of contradictory evidence, 
the Board finds credible evidence of in-service acoustic 
trauma during combat in Korea and continuous symptomatology 
of impaired hearing and ringing in the ears since military 
service.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection is warranted 
for hearing loss and tinnitus.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


